Citation Nr: 1628690	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran currently has tinnitus, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that initially began following exposure to weapons fire without hearing protection during service.  Specifically, he has described ringing in his ears that began after firing bazookas and being in close proximity to artillery guns during duty as a basic training instructor.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Unfortunately, the majority of the Veteran's service treatment and personnel records were destroyed in a fire at the National Personnel Records Center (NPRC). See September 2013 Personnel Information Exchange System (PIES) response.  However, the Board finds credible the Veteran's report that he incurred acoustic trauma in the form of exposure to weapons fire without hearing protection during service.  In addition, the Board finds that a current disability is established, as the Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly in this instance during medical evaluations and in correspondence submitted to VA.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, the remaining question is whether his current tinnitus is related to service.

The evidence of record includes conflicting medical opinions on the etiology of the Veteran's tinnitus.  Specifically, in March 2014, a private physician found that the Veteran's tinnitus was secondary to his hearing loss and stated that he had no reason to doubt the Veteran's description of a progression of symptoms that initially started following in-service noise exposure.  On the other hand, VA examiners opined, in December 2013 and June 2015, that the Veteran's tinnitus was less likely than not related to service.  Both VA examiners acknowledged the Veteran's reports of tinnitus that began in service, but cited post-service occupational noise exposure and discrepancies in the Veteran's statements regarding the exact timing of the onset of his tinnitus in support of their negative opinions.  Additionally, the 2013 examiner explained that the Veteran's report of tinnitus that began in service or shortly thereafter and his report that he had minimal noise exposure during his second year of service was inconsistent with a typical manifestation of tinnitus immediately following acoustic trauma.  She also stated that, although the Veteran reported to her that he sought medical evaluation in 1956, such treatment was unlikely "due to the social mores and [m]ilitary culture at that time."

However, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "'medical in nature,'" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (citing Falzone v. Brown, 8 Vet. App. 398, 406 (1995)).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.

Although there have been some inconsistencies in the Veteran's descriptions of the exact point in time at which his tinnitus began and the point at which he initially sought treatment, the Board does not find reason to doubt the credibility of his overarching assertion that his tinnitus initially began in service or very shortly thereafter.  Moreover, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus that began in service or shortly thereafter, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus is related to service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is necessary prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.

The evidence of record includes three medical opinions addressing the etiology of the Veteran's current hearing loss.  In December 2013, a VA examiner acknowledged that the Veteran's military service did involve some noise exposure, but stated that his current bilateral hearing loss was much more likely related to 35 years of post-service occupational noise exposure working at a plant.  However, she provided no explanation for her conclusion regarding the most likely cause of the Veteran's hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In March 2014, a private physician noted that the Veteran indicated his hearing was never quite the same following a blast exposure in service and that it slowly worsened with time.  The examiner stated that he had no reason to doubt the Veteran's account of the events of his hearing loss and that, as a result, it was more likely than not that his hearing loss started from the blast and chronic noise exposure in the military and progressed subsequent to that time in connection with his exposure to noise in his occupation and while hunting.  However, the private physician did not discuss the medical basis for his conclusion regarding the likely onset and progression of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Finally, in June 2015, a VA examiner stated it was less likely than not that the Veteran's hearing loss was caused by or the result of his military service, as he was positive for occupational noise exposure, recreational noise exposure, and possible ototoxic medications.  She also noted that the Veteran stated in 2013 that he sought medical treatment for hearing loss 35 years prior, which would have been approximately 20 years post-military separation and 20 years into the Veteran's post-service career.  However, the examiner did not explain the medical significance of the Veteran's report of seeking treatment 20 years after service, and it is unclear from her discussion whether she considered the Veteran's report, during the March 2014 private evaluation, that his hearing never recovered fully from his in-service noise exposure and continued to progress gradually thereafter.  Id.

In view of the foregoing deficiencies in the medical opinions currently of record, an additional opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA audiologist who has not previously examined the Veteran to obtain a medical opinion.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  The claims file, including a copy of this remand, must be made available to and be reviewed by the audiologist.  He or she should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his military service, or that a hearing loss disability manifested within a year of his separation from service.

In rendering the opinion, the audiologist should specifically discuss the significance of the Veteran's in-service and post-service noise exposure and should explain why his current hearing loss is/is not merely a delayed response to in-service exposure to weapons fire, including howitzers and bazookas, without hearing protection.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, that his reports must be taken into account in formulating the requested opinions, and that he has indicated, during a March 2014 private evaluation, that his hearing acuity was not the same following his in-service noise exposure and became gradually worse thereafter.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the audiologist is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


